Order, Supreme Court, New York County, entered September 17, 1975, which, inter alia, granted plaintiffs’ motion to vacate an order of preclusion on condition that plaintiffs serve a proper bill of particulars and pay the defendant the sum of $100 plus $40 motion costs and denied defendant’s cross motion for summary judgment, unanimously affirmed, without costs or disbursements. The order of preclusion which Special Term vacated was originally obtained on default and within a very short time period after joinder of issue. There has been no showing of prejudice to the defendants. While we do not in any way condone the laxity of the plaintiffs (themselves attorneys), nonetheless it is the strong policy of our courts to permit actions to be decided on the merits (Dahlem v Universal School Bus Leasing, 35 AD2d 992). Under the circumstances, we find that Special Term providently exercised its discretion in *700vacating the default. Concur—Murphy, J. P., Lupiano, Silverman, Lane and Yesawich, JJ.